UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 23, 2012 BUCKEYE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) State of Delaware 33-60032 62-1518973 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1001 Tillman Street Memphis, Tennessee (Address of principal executive offices) (Zip Code) (901) 320-8100 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7.REGULATION FD. Item 7.01.Regulation FD Disclosure. The information furnished on exhibit 99.1 is hereby incorporated by reference under this Item 7.01 as if fully set forth herein. The information presented herein under Item 7.01 shall not be deemed "filed" under the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as may be expressly set forth by specific reference in such a filing. SECTION 8.OTHER EVENTS Item 8.01.Other Events On October 23, 2012, Buckeye Technologies Inc. issued a press release announcing that its Board of Directors declared a regular quarterly cash dividend in the amount of $0.09 per common share payable on December 14, 2012 to shareholders of record as of the close of business on November 14, 2012. The quarterly dividend represents a 12.5% increase over the $0.08 per common share paid last quarter.A copy of the press release is attached as exhibit 99.1. SECTION 9.FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits. (d) Exhibits. Press release dated October 23, 2012(furnished) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BUCKEYE TECHNOLOGIES INC. By: /s/ Steven G. Dean Steven G. Dean Exec. Vice President and Chief Financial Officer Date: October 24, 2012
